DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response dated 07/12/2022 was considered and found to be persuasive over the rejections in view of Sivik et al. (US 2005/0215442) which are hereby withdrawn.  However, in view of the IDS dated 03/30/2022, new grounds of rejections are made below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Knapton (WO 2013/123160)
In regards to claim 17, Knapton teaches lubricating composition comprising an oil of lubricating viscosity (base oil) and an esterified copolymer comprising (i) an alphaolefin monomer having 6 or more carbon atoms, (ii) an ethylenically unsaturated carboxylic acid in mole ratios of 1:3 to 2:1 [abstract, 0005].  The base oil can comprise mineral oils such as paraffinic, naphthenic, or mixed paraffinic and naphthenic types, or blends of mineral oils with synthetic oils (i.e., polyalphaolefins etc.) [0008 – 0010].  After subtracting additives, the base oil is present as balance at up to 100% [0013].  The olefin in the copolymer can contain at least 6 carbon atoms such as 8 to 18 carbon atoms [0016].  The carboxylic acid can be maleic acid or anhydride, fumaric acid, itaconic acid or anhydrides or mixtures which are esters of --ethylenically unsaturated dicarboxylic acids and derivatives [0018].  The alcohol used for esterifying the polymer is linear or branched alcohol having from 1 to 150 carbon atoms such as 4 to 20 carbon atoms [0029].  The composition can comprise overbased sulfonate detergents [0067].  Calcium sulfonates are conventional in the art and would have been quickly envisaged or at least would have been obvious.  The composition can be grease [0110].
In regards to claims 18 – 21, Knapton teaches the grease having the claimed olefin, and alcohols such as C4 linear alcohols (i.e., butanol) as previously stated.
In regards to claim 22, Knapton teaches the grease comprising the copolymer (b) at 1.5 to 55% by weight [0050].
In regards to claims 23, 24, Knapton teaches the grease comprising the claimed base oils as previously discussed.
In regards to claim 25, Knapton teaches the grease having base oil in the claimed amounts as previously stated.
In regards to claim 26, Knapton teaches the grease having the overbased sulfonate as previously stated.
In regards to claim 27, Knapton teaches the grease comprising the sulfonate detergent as previously stated.  Also, calcium sulfonate is conventionally known as useful as thickener in greases.  For instance, it is known to use calcium sulfonate thickeners in greases in amounts of from 5 to 50% [see 0005 and Table 1 of Akita et al. US 2011/0111995].  Thus, at least in view of Akita, the use of calcium sulfonates in amounts of from 5 to 50% in grease would have been obvious as a thickener.
In regards to claim 28, Knapton teaches the grease having the claimed additives [0055].
In regards to claim 29, Knapton teaches the grease having a polyisobutylene (i.e., polyolefin) polymer c) [0051].
In regards to claim 30, Knapton teaches the grease composition having similar ingredients in similar amounts and which would be expected to have similar consistency.  According to Wikipedia, normal grease has a NLGI consistency number of from 265 to 295 which is within the claimed range.  For instance, Akita et al. (US 2011/0111995) teaches greases having NLGI of from 265 to 295 [0049].  Thus, such ranges would at least be obvious at least in view of Akita.
In regards to claim 31, Knapton teaches the grease composition having the claimed limitations thus providing a method for improving a grease composition comprising the steps of adding the claimed ingredient into the grease which intrinsically provides the intended function.
In regards to claim 32, Knapton teaches the grease which are conventionally useful for lubricating mechanical components which would have been obvious.
In regards to claims 33 – 36, Knapton, or alternatively further in view of Akita, teaches the grease having the claimed limitations as discussed above.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 03/30/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771